            Case 6:20-cv-00082-ADA Document 1 Filed 02/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 GEOFF JOHNSON,

                                Plaintiff,                    Docket No. 6:20-cv-82

        - against -                                           JURY TRIAL DEMANDED

 RAINBOW INTERNATIONAL LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Geoff Johnson (“Johnson” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Rainbow International LLC (“Rainbow

International” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a hoarder home, owned and registered by Johnson, a professional

photographer. Accordingly, Johnson seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 6:20-cv-00082-ADA Document 1 Filed 02/02/20 Page 2 of 5




                                             PARTIES

       5.      Johnson is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 1111 N. 13rd Street, Suite 420, Omaha,

Nebraska 68102.

       6.      Upon information and belief, Rainbow International is a domestic limited liability

company duly organized and existing under the laws of the state of Texas with a place of

business at 1010 N. University Parks Drive, Waco, Texas 76707. Upon information and belief,

Rainbow International is registered with the Texas State Department of Corporations to do

business in Texas. At all times material, hereto, Rainbow International has owned and operated a

website at the URL: www.RainbowIntl.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Johnson photographed a hoarder (the “Photograph”). A true and correct copy of

the Photograph are attached hereto as Exhibit A.

       8.      Johnson is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-127-583.

       B.      Defendant’s Infringing Activities

       10.     Rainbow International ran an article on the Website entitled What Hoarding

Means for Your Home. See: https://rainbowintl.com/blog/what-hoarding-means-for-your-home.

A true and correct copy of the article and a screenshot of the Photograph on the Website are

attached hereto in Exhibit B.
            Case 6:20-cv-00082-ADA Document 1 Filed 02/02/20 Page 3 of 5




          11.   Rainbow International did not license the Photograph from Plaintiff for its article,

nor did Rainbow International have Plaintiff’s permission or consent to publish the Photograph

on the Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Rainbow International infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Rainbow International is

not, and has never been, licensed or otherwise authorized to reproduce, publically display,

distribute and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
            Case 6:20-cv-00082-ADA Document 1 Filed 02/02/20 Page 4 of 5




       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Rainbow International be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 2, 2020
                                                               LIEBOWITZ LAW FIRM, PLLC

                                                               By:/s/Richard Liebowitz
                                                               Richard P. Liebowitz
                                                               11 Sunrise Plaza, Suite 305
Case 6:20-cv-00082-ADA Document 1 Filed 02/02/20 Page 5 of 5




                                       Valley Stream, New York 11580
                                       Tele: 516-233-1660
                                       RL@LiebowitzLawFirm.com

                                    Attorneys for Plaintiff Geoff Johnson
